 



EXHIBIT 10.2
NRG ENERGY, INC.
Common Shares, Par Value $0.01 Per Share
UNDERWRITING AGREEMENT
November 9, 2006

 



--------------------------------------------------------------------------------



 



November 9, 2006
Morgan Stanley & Co. Incorporated
1585 Broadway
New York, NY 10036
Ladies and Gentlemen:
          The entities listed on Schedule I (collectively, the “Selling
Stockholders”) propose to sell to you (the “Underwriter”) an aggregate of
4,216,871 shares of common stock of NRG Energy, Inc., a Delaware corporation
(the “Company”), par value $0.01 per share (the “Shares”). The outstanding
shares of common stock of the Company are hereinafter referred to as the “Common
Shares.”
          The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement, including a prospectus, on Form S-3
(File No. 333-130549), relating to the registration of certain securities
described therein, including the Shares. The registration statement as amended
to the date of this Agreement is hereinafter referred to as the “Registration
Statement” (for purposes of this definition, information contained in a form of
prospectus or prospectus supplement that is deemed retroactively to be a part of
the Registration Statement pursuant to Rule 430B under the Securities Act of
1933, as amended (the “Securities Act”), shall be considered to be included in
the Registration Statement as of the time specified in Rule 430B), and the
related prospectus dated December 21, 2005 in the form in which it has most
recently been filed with the Commission is hereinafter referred to as the “Base
Prospectus.” The Base Prospectus, as supplemented by the prospectus supplement
specifically relating to the Shares to be dated November 9, 2006 in the form
first used to confirm sales of the Shares (or in the form first made available
to the Underwriter by the Company to meet requests of purchasers pursuant to
Rule 173 under the Securities Act) is hereinafter referred to as the
“Prospectus,” and the term “preliminary prospectus” means the Base Prospectus,
as supplemented by the Free Writing Prospectus dated November 9, 2006. For
purposes of this definition, information contained in a form of prospectus
(including a prospectus supplement) that is deemed retroactively to be a part of
the Registration Statement pursuant to Rule 430B shall be considered to be
included in the Prospectus as of the actual time that form of prospectus
(including a prospectus supplement) is filed with the Commission pursuant to
Rule 424(b) under the Securities Act.
          For purposes of this Agreement, “free writing prospectus” has the
meaning set forth in Rule 405 under the Securities Act, and “Time of Sale
Prospectus” means, collectively, the Base Prospectus and the Free Writing
Prospectus dated November 9, 2006, together with other free writing
prospectuses, if any, identified in Schedule II hereto, as of the Applicable
Time of Sale (as defined herein), and the information set forth in Schedule III
hereto. As used herein, the terms “Registration Statement,” “Base Prospectus,”
“preliminary prospectus,” “Time of Sale Prospectus” and “Prospectus” shall
include the documents, if any, incorporated by reference therein. The terms
“supplement” and “amendment” and “amend” as used in this Agreement with respect
to the Registration Statement, the Base Prospectus, the preliminary prospectus,
the Time of Sale Prospectus, Prospectus or any free writing prospectus shall
include any supplement or amendment made by a subsequent filing by the Company
with the Commission pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), that is incorporated by reference therein.

 



--------------------------------------------------------------------------------



 



     1. Representations and Warranties of the Company. The Company represents
and warrants to, and agrees with, the Underwriter and each Selling Stockholder
that:
     (a) The Registration Statement has become effective; no stop order
suspending the effectiveness of the Registration Statement is in effect, and no
proceedings for such purpose are pending before, or to the knowledge of the
Company, threatened by the Commission. The Company is a well-known seasoned
issuer (as defined in Rule 405 under the Securities Act) eligible to use the
Registration Statement as an automatic shelf registration statement and the
Company has not received notice that the Commission objects to the use of the
Registration Statement as an automatic shelf registration statement pursuant to
Rule 401(g)(2) of the Securities Act.
     (b) (i) Each document, if any, filed or to be filed pursuant to the
Exchange Act and incorporated by reference in the Time of Sale Prospectus or the
Prospectus complied or will comply when so filed in all material respects with
the Exchange Act and the applicable rules and regulations of the Commission
thereunder, (ii) each part of the Registration Statement, when such part became
effective, did not contain, and each such part, as amended or supplemented, if
applicable, will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (iii) the Registration Statement as of the
date hereof does not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (iv) the Registration Statement and the
Prospectus comply, and as amended or supplemented, if applicable, will comply in
all material respects with the Securities Act and the applicable rules and
regulations of the Commission thereunder, (v) the Time of Sale Prospectus does
not, and at the time of each sale of the Shares in connection with the offering
and at the Closing Date (as defined in Section 4), the Time of Sale Prospectus,
as then amended or supplemented by the Company, if applicable, will not, contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading and (vi) the Prospectus does not
contain and, as amended or supplemented, if applicable, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, except that the representations and warranties
set forth in this paragraph do not apply to statements or omissions in the
Registration Statement, the Time of Sale Prospectus or the Prospectus, each as
amended or supplemented, based upon information relating to the Underwriter
furnished to the Company in writing by the Underwriter expressly for use
therein.

2



--------------------------------------------------------------------------------



 



     (c) The Company is not an “ineligible issuer” in connection with the
offering pursuant to Rules 164, 405 and 433 under the Securities Act. Any free
writing prospectus that the Company is required to file pursuant to Rule 433(d)
under the Securities Act has been, or will be, filed with the Commission in
accordance with the requirements of the Securities Act and the applicable rules
and regulations of the Commission thereunder. Each free writing prospectus that
the Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or on behalf of or used or referred to by
the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder. Except for the free writing prospectuses, if any,
identified in Schedule II hereto, and electronic road shows each furnished to
you before first use, the Company has not prepared, used or referred to, and
will not, without your prior consent, prepare, use or refer to, any free writing
prospectus.
     (d) The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the state of Delaware, has the
corporate power and authority to own its property and to conduct its business as
described in the Time of Sale Prospectus, Prospectus and Registration Statement
and is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except (i) to the extent that the failure
to be so qualified or be in good standing would not have a material adverse
effect on the business or result of operations of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”) and (ii) for
jurisdictions not recognizing the legal concepts of good standing or
qualification.
     (e) Each domestic subsidiary of the Company has been duly organized, is
validly existing in good standing under the laws of the jurisdiction of its
organization, has the power and authority to own its property and to conduct its
business as described in the Time of Sale Prospectus, Prospectus and
Registration Statement and is duly qualified to transact business and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except (i) to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect on the Company and its subsidiaries, taken as a whole
and (ii) for jurisdictions not recognizing the legal concepts of good standing
or qualification. Except as set forth in the Registration Statement, Time of
Sale Prospectus and Prospectus, all of the issued shares of capital stock, or
equity interests, as applicable of each subsidiary of the Company have been duly
and validly authorized and issued, are fully paid and non-assessable and (except
(i) for directors’ qualifying share or foreign national qualifying capital
stock, and (ii) as pledged to secure indebtedness of the Company and/or its
subsidiaries pursuant to credit facilities, indentures and other instruments
evidencing indebtedness as set forth in the Exchange Act Reports of the Company,
Registration Statement, Time of Sale Prospectus and Prospectus and existing on
the date hereof) are owned directly by the Company, free and clear of all liens,
encumbrances, equities or claims.
     (f) This Agreement has been duly authorized, executed and delivered by the
Company.

3



--------------------------------------------------------------------------------



 



     (g) The authorized capital stock of the Company conforms as to legal
matters to the description thereof contained in each of the Time of Sale
Prospectus, the Prospectus, and the Registration Statement.
     (h) The Common Shares have been duly authorized and are validly issued,
fully paid and non-assessable.
     (i) The execution and delivery by the Company of, and the performance by
the Company of its obligations under, this Agreement will not contravene (i) any
provision of the amended and restated certificate of incorporation or the
amended and restated by-laws of the Company, (ii) or any agreement or other
instrument binding upon the Company or any of its subsidiaries that is material
to the Company and its subsidiaries, taken as a whole, (iii) or any applicable
law or judgment, order or decree of any governmental body, agency or court
having jurisdiction over the Company or any subsidiary except that, in the case
of clauses (ii) and (iii), for any contravention that would not have a Material
Adverse Effect on the Company. No consent, approval, authorization or order of,
or qualification with, any governmental body or agency is required for the
performance by the Company of its obligations under this Agreement except
(x) for such consent, approvals, authorizations, orders or qualifications that
have been obtained or where failure to do so would not have a Material Adverse
Effect on the Company and (y) for the registration of the Shares under the
Securities Act and such as may be required by the securities or Blue Sky laws of
the various states in connection with the offer and sale of the Shares.
     (j) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Time of Sale
Prospectus, the Prospectus, and the Registration Statement.
     (k) There are no legal or governmental proceedings pending or, to the
knowledge of the Company, threatened to which the Company or any of its
subsidiaries is a party or to which any of the properties of the Company or any
of its subsidiaries is subject other than proceedings that are disclosed or
described in all material respects in the Registration Statement, Time of Sale
Prospectus, or the Prospectus and proceedings that are not expected to have a
Material Adverse Effect, and there are no statutes, regulations, contracts or
other documents that are required to be described in the Registration Statement,
Time of Sale Prospectus, or the Prospectus or to be filed as exhibits to the
Registration Statement that are not described in all material respects or filed,
or incorporated by reference as required.
     (l) Each preliminary prospectus supplement filed pursuant to Rule 424 under
the Securities Act, complied when so filed in all material respects with the
Securities Act and the applicable rules and regulations of the Commission
thereunder.
     (m) The Company is not, and after giving effect to the offering and sale of
the Shares and the application of the proceeds thereof as described in the
Prospectus will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.

4



--------------------------------------------------------------------------------



 



     (n) Except as set forth in the Registration Statement, Time of Sale
Prospectus, or Prospectus, each subsidiary of the Company that is subject to
regulation as a “public utility” as such term is defined in the Federal Power
Act (“FPA”) and that makes sales of energy or capacity that are not pursuant to
a state regulatory authority’s implementation of PURPA (as defined below) has an
order from the Federal Energy Regulatory Commission, such order not subject to
any pending challenge, investigation, complaint, or other proceeding (other than
generic proceedings generally applicable in the industry) (i) authorizing such
subsidiary to engage in wholesale sales of electricity and, to the extent
permitted under its market-based rate tariff, other transactions at market-based
rates and (ii) granting such waivers and blanket authorizations as are
customarily granted to entities with market-based rate authority, including
blanket authorizations to issue securities and to assume liabilities pursuant to
Section 204 of the FPA.
     (o) With respect to any subsidiary that purports to own a “Qualifying
Facility” (“QF”) as defined under the Public Utility Regulatory Policies Act and
the current rules and regulations promulgated thereunder (“PURPA”), such
facility is a QF under PURPA.
     (p) Except as disclosed in the Registration Statement, the Time of Sale
Prospectus, or Prospectus, and except for such matters as would not,
individually or in the aggregate, result in a Material Adverse Effect, the
Company and its subsidiaries (1) are conducting and have conducted their
businesses, operations and facilities in compliance with Environmental Laws (as
defined below); (2) have duly obtained, possess, maintain in full force and
effect, and have fulfilled and performed all of their obligations under any and
all permits, licenses or registrations required under Environmental Law
(“Environmental Permits”); (3) have not received any notice from a governmental
authority or any other third party alleging any violation of Environmental Law
or liability thereunder; (4) are not subject to any pending or, to the best
knowledge of the Company or any of its subsidiaries, threatened claim in writing
or other legal proceeding under any Environmental Laws against the Company or
any of its subsidiaries; and (5) do not have knowledge of any applicable
Environmental Laws, or any unsatisfied conditions in an Environmental Permit,
that, individually or in the aggregate, can reasonably be expected to require
any material capital expenditures for either the installation of new pollution
control equipment, or a switch in a project’s fuel or any other material
modification of current operations in order to maintain the Company’s or the
subsidiaries’ compliance with Environmental Law. As used in this paragraph,
“Environmental Laws” means any and all applicable foreign, federal, state and
local laws and regulations, or any enforceable administrative or judicial
interpretation thereof, relating to pollution or the protection of human health
or the environment, including, without limitation, those relating to
(i) emissions, discharges or releases of Hazardous Substances into ambient air,
surface water, groundwater or land, (ii) the generation, manufacture,
processing, distribution, use, treatment, storage, disposal, release, transport
or handling of, or exposure to, Hazardous Substances, (iii) the protection of
wildlife or endangered or threatened species, or (iv) the investigation,
remediation or cleanup of any Hazardous Substances. As used in this paragraph,
“Hazardous Substances” means pollutants, contaminants, hazardous substances,
materials or wastes, petroleum, petroleum products and their breakdown
constituents, or any other chemical substance regulated under Environmental
Laws.

5



--------------------------------------------------------------------------------



 



     (q) Except as described in the Time of Sale Prospectus, the Prospectus, and
the Registration Statement, the Company has not sold, issued or distributed any
shares of Common Stock during the six-month period preceding the date hereof,
including any sales pursuant to Rule 144A under, or Regulation D or S of, the
Securities Act, other than shares issued pursuant to employee benefit plans,
qualified stock option plans or other employee compensation plans or pursuant to
outstanding options, rights or warrants.
     (r) Neither NRG nor any of its subsidiaries has taken nor will take through
the Closing Date, directly or indirectly, any action which is designed to or
which has constituted or which might reasonably be expected to cause or result
in stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares, except for the share repurchases
completed pursuant to NRG’s publicly announced capital allocation program.
     2. Representations and Warranties of the Selling Stockholders.
     (a) Each Selling Stockholder severally represents and warrants to, and
agrees with the Underwriter, as of the date hereof and as of the Closing Date,
that:
          (i) All consents, approvals, authorizations and orders necessary for
the execution and delivery by such Selling Stockholder of this Agreement, and
for the sale and delivery of the Shares to be sold by such Selling Stockholder
hereunder, have been obtained; and such Selling Stockholder has full right,
power and authority to enter into this Agreement and to sell, assign, transfer
and deliver the Shares to be sold by such Selling Stockholder hereunder;
          (ii) The sale of the Shares to be sold by such Selling Stockholder
hereunder, the compliance by such Selling Stockholder with all of the provisions
of this Agreement and the performance by such Selling Stockholder of its
obligations under this Agreement (a) will not conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, any statute, indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which such Selling Stockholder is a party or
by which such Selling Stockholder is bound or to which any of the property or
assets of such Selling Stockholder is subject, nor (b) will such action result
in any violation of the provisions of the Certificate of Incorporation or By
laws of such Selling Stockholder if such Selling Stockholder is a corporation,
the Limited Liability Company Agreement of such Selling Stockholder if such
Selling Stockholder is a limited liability company or the Partnership Agreement
of such Selling Stockholder if such Selling Stockholder is a partnership or any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over such Selling Stockholder or the property of such
Selling Stockholder;

6



--------------------------------------------------------------------------------



 



          (iii) Such Selling Stockholder has, and immediately prior to the
Closing Date such Selling Stockholder will have, good and valid title to the
Shares to be sold by such Selling Stockholder hereunder, free and clear of all
liens, encumbrances, equities or claims, and upon purchase of such Shares and
payment therefor pursuant hereto, the Underwriter will acquire a good and valid
security entitlement with respect to such Shares free and clear of any liens,
encumbrances, equities or claims;
          (iv) Such Selling Stockholder has not taken and will not take through
the Closing Date, directly or indirectly, any action which is designed to or
which has constituted or which might reasonably be expected to cause or result
in stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares;
          (v) To the extent that any statements or omissions made in the
Registration Statement, the Prospectus, any Free Writing Prospectus or any
amendment or supplement thereto are made in reliance upon and in conformity with
written information relating to the Selling Stockholder furnished to the Company
by such Selling Stockholder expressly for use therein, such information did and
will, conform in all material respects to the requirements of the Act and the
rules and regulations of the Commission thereunder and will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
it being understood and agreed that such information consists only of such
Selling Stockholder’s name, address and number of Shares beneficially owned and
offered as set forth under “Selling Stockholders” in the Registration Statement
and the Prospectus;
          (vi) In order to document the Underwriter’s compliance with the
reporting and withholding provisions of the Tax Equity and Fiscal Responsibility
Act of 1982 with respect to the transactions herein contemplated, such Selling
Stockholder will deliver to you prior to or at the Time of Delivery a properly
completed and executed United States Treasury Department Form W-9 (if such
Selling Stockholder is a United States person, as defined under
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended) or Form
W-8 (if such Selling Stockholder is not a United States person, as defined under
Section 7701(a)(30) under the Internal Revenue Code of 1986, as amended) (or
other applicable form or statement specified by Treasury Department regulations
in lieu thereof);

7



--------------------------------------------------------------------------------



 



     3. Agreements to Sell and Purchase. Each Selling Stockholder, severally and
not jointly, hereby agrees to sell to the Underwriter the number of shares set
forth opposite the name of such Selling Stockholder on Schedule I, and the
Underwriter, upon the basis of the representations and warranties herein
contained, but subject to the conditions hereinafter stated, hereby agrees to
purchase such Shares from such Selling Stockholder at $54.57 per share (the
“Purchase Price”).
     The Company hereby agrees that, without the prior written consent of the
Underwriter, it will not, during the period ending 60 days after the date of
this Agreement, (i) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly any Common Shares or any securities convertible into or
exercisable or exchangeable for Common Shares, or (ii) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Common Shares, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Shares or such other securities, in cash or otherwise. Each of the
parties hereto hereby acknowledges that the foregoing sentence does not apply to
repurchases of shares by a Finance Subsidiary or any other share repurchase
program by the Company for its Common Stock or to sales of stock in connection
with its previously announced capital allocation program. The parties hereto
agree that this paragraph satisfies the requirements of Section 4.7 of the
Investor Rights Agreement, dated as of February 2, 2006 (the “Investor Rights
Agreement”), by and among the Company and certain stockholders of the Company
with respect to the Shares.
     The restrictions contained in the preceding paragraph shall not apply to
(A) the issuance by the Company of Common Stock upon the exercise of an option
or warrant or the conversion of a security outstanding on the date hereof,
(B) grants by the Company of employee stock options or other equity-based
compensation pursuant to the terms of a plan in effect on the date of this
Agreement, (C) transactions by persons other than the Company relating to Common
Stock, (D) the filing by the Company of a shelf registration statement with
respect to Common Stock or securities convertible into or exercisable or
exchangeable for Common Stock or (E) actions undertaken by the Company to comply
with the terms of the Investor Rights Agreement.
     4. Payment and Delivery. Payment for the Shares to the Selling Stockholders
shall be made in Federal or other funds immediately available in New York City
against delivery of such shares for the account of the Underwriter at
10:00 a.m., New York City time, on November 15, 2006 or at such other time on
the same or such other date, not later than November 20, 2006, as shall be
designated in writing by the Underwriter. The date and time of the payment, in
each case, will be referred to as the “Closing Date.”
     The Shares shall be registered in such names and in such denominations as
the Underwriter shall request in writing not later than one full business day
prior to the Closing Date. The Shares shall be delivered to the Underwriter on
the Closing Date for their account, with any transfer taxes payable in
connection with the transfer of the Shares to the Underwriter duly paid, against
payment of the Purchase Price therefor. The Underwriter acknowledges that the
Shares being delivered by the Selling Stockholders will be delivered via
book-entry transfer to the Underwriter’s account at DTC by a participant in DTC
whose name appears on a security position listing as the owner of such Shares.
The documents to be delivered on the Closing Date by or on behalf of the parties
hereto will be delivered at the offices of Latham & Watkins LLP, 885 Third
Avenue, New York, New York 10022 (the “Closing Location”), and the Shares will
be delivered at the office of DTC or its designated custodian (the “Designated
Office”) on the Closing Date.

8



--------------------------------------------------------------------------------



 



     5. Conditions to Underwriter’s Obligations. The obligations of the
Underwriter are subject to the following conditions:
     (a) Subsequent to the execution and delivery of this Agreement and prior to
the Closing Date there shall not have occurred (i) any downgrading, nor shall
the Company have received any notice from any “nationally recognized statistical
rating organization,” as such term is defined for purposes of Rule 436(g)(2)
under the Securities Act of any intended or potential downgrading or of any
review for a possible change that does not indicate the direction of the
possible change, in the rating accorded the Company or any of the securities of
the Company or any of its subsidiaries or in the rating outlook for the Company;
or (ii) any change, or any development involving a prospective change, in the
condition, financial or otherwise, or in the earnings, business or results of
operations of the Company and its combined subsidiaries, taken as a whole, from
that set forth in the Time of Sale Prospectus that, in the judgment of the
Underwriter, is material and adverse and that makes it, in the judgment of the
Underwriter, impracticable to market the Shares on the terms and in the manner
contemplated in the Time of Sale Prospectus.
     (b) The Underwriter shall have received on the Closing Date a certificate,
dated the Closing Date and signed by the Chief Executive Officer or Chief
Financial Officer of the Company, to the effect set forth in Section 5(a) and to
the effect that the representations and warranties of the Company contained in
this Agreement that are not qualified by materiality are true and correct in all
material respects, and that the representations and warranties of the Company
contained in this Agreement that are qualified by materiality are true and
correct, in each case, as of the Closing Date and that the Company has complied
with all of the agreements and satisfied all of the conditions on its part to be
performed or satisfied hereunder on or before the Closing Date.
     (c) The Underwriter shall have received on the Closing Date an opinion and
a negative assurance letter from Kirkland & Ellis LLP, outside counsel for the
Company, dated the Closing Date, reasonably acceptable to the Underwriter,
covering the matters referred to in Exhibit A-1. Additionally, Tim O’Brien,
General Counsel of the Company shall provide an opinion to the Underwriter,
dated the Closing Date, reasonably acceptable to the Underwriter, covering the
matters referred to in Exhibit A-2. The opinion and a negative assurance letter
of Kirkland & Ellis LLP shall be rendered to the Underwriter at the request of
the Company and shall so state therein.
     (d) The Underwriter shall have received on the Closing Date an opinion and
a negative assurance letter of Latham & Watkins LLP, counsel for the
Underwriter, in form and substance reasonably acceptable to the Underwriter.
     (e) The Underwriter shall have received on the Closing Date an opinion of
Simpson Thacher & Bartlett LLP, counsel for the Selling Stockholders, covering
the matters referred to in Exhibit A-3 and reasonably acceptable to the
Underwriter.

9



--------------------------------------------------------------------------------



 



     (f) The Underwriter shall have received, on each of the date of this
Agreement and on the Closing Date, letters dated the respective dates of
delivery thereof, in form and substance satisfactory to the Underwriter, from
KPMG LLP and PricewaterhouseCoopers LLP, independent public accountants,
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained in the Time of Sale
Prospectus and the Prospectus; provided that the letters delivered on the
Closing Date shall use a “cut-off date” not earlier than the date hereof.
     (g) At the Closing Date, the Underwriter shall have received a certificate
of an authorized representative of the Selling Stockholders, dated the Closing
Date, to the effect that the representations and warranties of the Selling
Stockholders set forth in Section 2(a) hereof that are not qualified by
materiality are true and correct in all material respects, and that the
representations and warranties of the Selling Stockholders contained in this
Agreement that are qualified by materiality are true and correct, in each case,
as of the Closing Date, and that each of the Selling Stockholders has complied
with all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date.
     (h) On or prior to the Closing Date, the Underwriter shall have received a
properly completed and executed United States Treasury Department Form W-9 (or
other applicable form or statement specified by Treasury Department regulations
in lieu thereof) from each Selling Stockholder pursuant to Section 2(a)(vi).
     (i) The delivery to the Underwriter on the Closing Date of such documents
as the Underwriter may reasonably request with respect to the good standing of
the Company and other matters related to the delivery of the Shares.
     6. Covenants of the Company and the Selling Stockholders.
     (a) In consideration of the agreements of the Underwriter herein contained,
the Company covenants with the Underwriter as follows:
          (i) To furnish to the Underwriter, without charge, five conformed
copies of the Registration Statement (including exhibits thereto and documents
incorporated by reference) and to furnish to the Underwriter, without charge,
prior to 10:00 a.m. New York City time on the business day next succeeding the
date of this Agreement and during the period mentioned in Section 6(d) below, as
many copies of the Time of Sale Prospectus, the Prospectus, any documents
incorporated therein by reference and any supplements and amendments thereto or
to the Registration Statement as the Underwriter may reasonably request.

10



--------------------------------------------------------------------------------



 



          (ii) Before amending or supplementing the Registration Statement, the
Time of Sale Prospectus or the Prospectus (including by causing an additional
document to be incorporated by reference into the Registration Statement, the
Time of Sale Prospectus or the Prospectus), to furnish to the Underwriter a copy
of each such proposed amendment or supplement and not to file any such proposed
amendment or supplement to which the Underwriter reasonably objects, unless in
each case at such time all of the Shares have been sold as contemplated in this
Agreement, and to file with the Commission within the applicable period
specified in Rule 424(b) under the Securities Act any prospectus required to be
filed pursuant to such Rule.
          (iii) Unless in each case at such time all of the Shares have been
sold as contemplated in this Agreement, to furnish to the Underwriter a copy of
each proposed free writing prospectus prepared by or on behalf of, used by, or
referred to by the Company and not to use or refer to any proposed free writing
prospectus which the Underwriter has not consented to in advance, which consent
shall not be unreasonably withheld, and to file with the Commission within the
applicable period specified in Rule 433(d) under the Securities Act any free
writing prospectus required to be filed pursuant to such rule.
          (iv) If:
               (A) at a time when a prospectus relating to the Shares is
required to be delivered under the Securities Act, any representation or
warranty made pursuant to Section 1 ceases to be true and correct or any event
occurs as a result of which the Prospectus as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein in the light of the circumstances
under which they were made not misleading, or
               (B) it shall be necessary to amend the Registration Statement or
supplement the Prospectus to comply with the Securities Act or the Exchange Act
or the respective rules thereunder,
then, the Company promptly will notify the Underwriter and each Selling
Stockholder of such event, and either (A) (1) prepare and file with the
Commission an amendment or supplement which will correct any such statement or
omission or effect any such compliance and (2) at its own expense, supply any
supplemented Prospectus to the Underwriter in such quantities as the Underwriter
may reasonably request.
          (v) To endeavor to qualify the Shares for offer and sale under the
securities or Blue Sky laws of such jurisdictions as the Underwriter shall
reasonably request; provided, that in no event shall the Company be obligated to
qualify to do business in any jurisdiction where it is not now so qualified or
to take any action that would subject it to material taxation or service of
process in suits, other than those arising out of the offering or sale of the
Shares, in any jurisdiction where it is not now so subject.

11



--------------------------------------------------------------------------------



 



          (vi) To make generally available to the Company’s security holders and
to the Underwriter as soon as practicable an earnings statement covering a
period of at least twelve months beginning with the first fiscal quarter of the
Company occurring after the date of this Agreement a which shall satisfy the
provisions of Section 11(a) of the Securities Act and the rules and regulations
of the Commission thereunder.
          (vii) Whether or not the transactions contemplated in this Agreement
are consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company’s counsel and
the Company’s accountants in connection with the registration and delivery of
the Shares under the Securities Act and all other fees or expenses in connection
with the preparation and filing of the Registration Statement, the preliminary
prospectus, if any, the Time of Sale Prospectus, the Prospectus, any free
writing prospectus prepared by or on behalf of, used by, or referred to by the
Company and amendments and supplements to any of the foregoing, including all
printing costs associated therewith, and the mailing and delivering of copies
thereof to the Underwriter, Selling Stockholders and dealers, if any, in the
quantities hereinabove specified, (ii) all costs and expenses related to the
transfer and delivery of the Shares to the Underwriter, including any transfer
or other taxes payable thereon, (iii) the cost of printing or producing any Blue
Sky memorandum in connection with the offer and sale of the Shares under state
securities laws and all expenses in connection with the qualification of the
Shares for offer and sale under state securities laws as provided in Section
6(e) hereof, including filing fees and the reasonable fees and disbursements of
counsel for the Underwriter in connection with such qualification and in
connection with the Blue Sky memorandum, which shall not exceed $10,000,
(iv) all filing fees and the reasonable fees and disbursements of counsel to the
Underwriter incurred in connection with the review and qualification of the
offering of the Shares by the National Association of Securities Dealers, Inc.,
(v) the cost of printing certificates representing the Shares, (vi) the costs
and charges of any transfer agent, registrar or depositary, and (vii) all other
costs and expenses incident to the performance of the obligations of the Company
hereunder for which provision is not otherwise made in this Section. It is
understood, however, that except as provided in this Section, Section 8 entitled
“Indemnity and Contribution,” and the last paragraph of Section 9 below, the
Underwriter will pay all of its costs and expenses, including fees and
disbursements of its counsel and any advertising expenses connected with any
offers it may make.

12



--------------------------------------------------------------------------------



 



          (viii) To afford the Underwriter and any affiliates of the Underwriter
on reasonable notice, a reasonable opportunity to conduct a due diligence
investigation with respect to the Company customary in scope for transactions
pursuant to which the Underwriter or any affiliates of the Underwriter acts as
an underwriter of equity securities (including, without limitation, the
availability of the chief financial officer and general counsel to respond to
questions regarding the business and financial condition of the Company and the
right to have made available to them for inspection such records and other
information as they may reasonably request).
          (ix) Not to consider the Underwriter to be an “interested person”
within the meaning of Section 203 of the General Corporation Law of the State of
Delaware as a result of the transactions contemplated by this Agreement.
     (b) In consideration of the agreements of the Underwriter herein contained,
each Selling Stockholder covenants with the Underwriter as follows:
          (i) To deliver to the Underwriter prior to the Closing Date, a
properly completed and executed United States Treasury Department Form W-8 (if
the Selling Stockholder is a non-United States Person) or Form W-9 (if the
Selling Stockholder is a United States Person), which in each case may be
replaced by any other applicable form or statement specified by Treasury
Department regulations in lieu thereof;
          (ii) To notify promptly the Company and the Underwriter if, at any
time prior to the date on which the distribution of the Shares as contemplated
herein and in the Prospectus has been completed, as determined by the
Underwriter, of any changes in any of the information referred to in
Section 2(a)(v) included in the Registration Statement or the Prospectus
relating to such Selling Stockholder;
          (iii) To do and perform all things to be done and performed under this
Agreement prior to the Closing Date, and to satisfy all conditions precedent to
the delivery of the Shares pursuant to this Agreement;
          (iv) To pay or to cause to be paid all transfer taxes, stamp duties
and other similar taxes with respect to the Shares, if any, to be sold by such
Selling Stockholder; and
          (v) Such Selling Stockholder has not, prior to the execution of this
Agreement, distributed any “prospectus” (within the meaning of the Securities
Act) or offering material in connection with the offering or sale of the Shares
other than the Registration Statement and the then most recent Preliminary
Prospectus, and will not, at any time on or after the execution of this
Agreement, distribute any “prospectus” (within the meaning of the Securities
Act) of offering material in connection with the offering or sale of the Shares
other than the Registration Statement and the then most recent Prospectus.

13



--------------------------------------------------------------------------------



 



     7. Covenants of the Underwriter. The Underwriter hereby represents and
agrees that:
     (a) It has not made, and will not make any offer relating to the Shares
that would constitute a free writing prospectus, without the prior consent of
the Company, which consent shall not be unreasonably withheld.
     (b) Any free writing prospectus used or referred to by it will not be
subject to broad unrestricted dissemination and will not be required to be filed
with the Commission, in accordance with Rule 433 under the Securities Act, as a
result of any action taken or caused to be taken by it, without the prior
written consent of the Company, which consent shall not be unreasonably
withheld.
     (c) Any free writing prospectus used or referred to by it, except any
“issuer free writing prospectus” as defined in Rule 433 under the Securities
Act, as to which it makes no representation or warranty, complied in all
material respects with the Securities Act.
     (d) The Underwriter has not and will not sell Shares equal to more than 3%
of the outstanding Common Shares to any one buyer or any group of buyer acting
together unless the Underwriter has taken reasonable steps to determine that
such buyer will not own more than 5% of the outstanding Common Shares
immediately after such sale.
     8. Indemnity and Contribution.
     (a) The Company agrees to indemnify and hold harmless the Underwriter, each
Selling Stockholder, and each person, if any, who controls the Underwriter or
any Selling Stockholder within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, and each affiliate of the
Underwriter or any Selling Stockholder within the meaning of Rule 405 under the
Securities Act (provided that the Company’s indemnification obligation shall not
extend to any free writing prospectus required to be filed by the Company due to
the Underwriter’s breach of the covenants set forth in Section 8), from and
against any and all losses, claims, damages and liabilities (including, without
limitation, any legal or other expenses reasonably incurred in connection with
defending or investigating any such action or claim) caused by any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or any amendment thereof, the preliminary prospectus, if
any, the Time of Sale Prospectus, any free writing prospectus or any “issuer
information” that the Company has filed, or is required to file, pursuant to
Rule 433(d) of the Securities Act, or the Prospectus or any amendment or
supplement thereto (if the Company furnished any amendments or supplements
thereto), or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the

14



--------------------------------------------------------------------------------



 



statements therein, (i) with respect to the Registration Statement or any
amendment thereof, not misleading, and (ii) with respect to any preliminary
prospectus, the Time of Sale Prospectus, any free writing prospectus that the
Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act, or the Prospectus or any amendment or supplement thereto (if the
Company furnished any amendments or supplements thereto), not misleading in the
light of the circumstances under which they were made, except in each case
insofar as such losses, claims, damages or liabilities are caused by any such
untrue statement or omission or alleged untrue statement or omission based upon
information relating to the Underwriter or any Selling Stockholder furnished to
the Company in writing by such Underwriter or such Selling Stockholder expressly
for use therein, which in the case of each Selling Stockholder shall be only the
information referred to in Section 2(a)(v).
     (b) The Underwriter agrees to indemnify and hold harmless the Company, each
Selling Stockholder, the directors of the Company and each Selling Stockholder,
the officers of the Company who sign the Registration Statement and each person,
if any, who controls the Company or any Selling Stockholder within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the foregoing indemnity from the Company to the Underwriter
and the Selling Stockholders, but only with reference to information relating to
the Underwriter furnished to the Company in writing by the Underwriter expressly
for use in the Registration Statement, any preliminary prospectus, the Time of
Sale Prospectus, any other free writing prospectus that the Company has filed or
is required to file pursuant to Rule 433(d) of the Securities Act, or the
Prospectus or any amendment or supplement thereto.
     (c) Each Selling Stockholder, severally and not jointly, agrees to
indemnify and hold harmless the Company, the Underwriter, each other Selling
Stockholder, the directors of the Company, the Underwriter and each other
Selling Stockholder, the officers of the Company who sign the Registration
Statement and each person, if any, who controls the Company, the Underwriter or
any other Selling Stockholder within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
indemnity in subsection (a) above from the Company to the Underwriter and the
Selling Stockholders, but only with reference to information relating to such
Selling Stockholder furnished to the Company in writing by such Selling
Stockholder expressly for use in the Registration Statement, any preliminary
prospectus, the Time of Sale Prospectus, any other free writing prospectus that
the Company has filed or is required to file pursuant to Rule 433(d) of the
Securities Act, or the Prospectus or any amendment or supplement thereto, which,
in the case of each Selling Stockholder shall be only the information referred
to in Section 2(a)(v).
     (d) In case any proceeding (including any governmental investigation) shall
be instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a), 8(b) or 8(c), such person (the “indemnified party”)
shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel chosen by the indemnifying party and
reasonably satisfactory to the indemnified party to represent the indemnified
party and any others entitled to indemnification

15



--------------------------------------------------------------------------------



 



pursuant to this Section 8 the indemnifying party may designate in such
proceeding and shall pay the reasonably incurred fees and expenses of such
counsel related to such proceeding as incurred. In any such proceeding, any
indemnified party shall have the right to retain its own counsel, but the
reasonably incurred fees and expenses of such counsel shall be at the expense of
such indemnified party unless 1) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or 2) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood and agreed that the
indemnifying party shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonably incurred fees
and expenses of more than one separate firm (in addition to any local counsel)
for all such indemnified parties and that all such reasonably incurred fees and
expenses shall be reimbursed as they are incurred. Such firm shall be designated
in writing by the Underwriter, in the case of parties indemnified pursuant to
Section 8(a), by the Company, in the case of parties indemnified pursuant to
Section 8(b), and by the applicable Selling Stockholder, in the case of parties
indemnified pursuant to Section 8(c). The indemnifying party shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party from and
against any loss or liability by reason of such settlement or judgment. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement
(i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such proceeding and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act, by or on behalf of any indemnified party.
     (e) To the extent the indemnification provided for in Section 8(a), 8(b) or
8(c) is unavailable to an indemnified party or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party or parties on the one hand and the
indemnified party or parties on the other hand from the offering of the Shares
or (ii) if the allocation provided by clause 8(e)(i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause 8(e)(i) above but also the relative
fault of the indemnifying party or parties on the one hand and of the
indemnified party or parties on the other hand in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations. The relative benefits
received by the Company and the Selling Stockholders on the one hand and the
Underwriter, on the other hand, in connection with the offering of the Shares
sold by the Selling Stockholders to the Underwriter hereunder shall be deemed to
be in the same respective proportions as the

16



--------------------------------------------------------------------------------



 



net proceeds from the offering of such Shares (before deducting expenses)
received by the Selling Stockholders from the Underwriter, on the one hand, and
the product of (i) the difference between the closing price of the Common Shares
on the New York Stock Exchange on the date hereof and the price per share paid
by the Underwriter and (ii) the number of Shares sold by the Selling
Stockholders to the Underwriter hereunder, bear to the aggregate public offering
price of the Shares. The relative fault of the Company on the one hand and the
Underwriter and the Selling Stockholders, as applicable, on the other hand shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or by the
Underwriter or the Selling Shareholders, as applicable, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.
     (f) The Company, the Underwriter and each of the Selling Stockholders,
agree that it would not be just or equitable if contribution pursuant to this
Section 8 were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to in Section 8(e). The amount paid or payable by an indemnified party as a
result of the losses, claims, damages and liabilities referred to in Section
8(e) shall be deemed to include, subject to the limitations set forth above, any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 8, neither the Underwriter nor
any of the Selling Stockholders shall be required to contribute any amount in
excess of the amount by which the total price at which the Shares underwritten
and distributed to the public were offered to the public exceeds the amount of
any damages that the Underwriter or Selling Stockholders have otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 8 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any indemnified party at law or in equity.
     (g) The indemnity and contribution provisions contained in this Section 8
and the representations, warranties and other statements of the Company
contained in this Agreement shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of the Underwriter or any person controlling the Underwriter or
any affiliate of the Underwriter or by or on behalf of the Company, the officers
or directors of the Company or any person controlling the Company, (iii) any
investigation made by or on behalf of a Selling Stockholder or any person
controlling a Selling Stockholder or any affiliate of a Selling Stockholder or
by or on behalf of the Company, the officers or directors of the Company or any
person controlling the Company and (iv) acceptance of and payment for any of the
Shares.

17



--------------------------------------------------------------------------------



 



     9. Termination. The Underwriter may terminate this Agreement at any time by
notice to the Company and each Selling Stockholder if after the execution and
delivery of this Agreement and prior to any Sale Date (i) trading generally
shall have been suspended or materially limited on, or by, as the case may be,
any of the New York Stock Exchange, the American Stock Exchange or the Nasdaq
National Market, (ii) trading of any securities of the Company shall have been
suspended on any exchange or in any over-the-counter market, (iii) a material
disruption in the securities settlement, payment or clearance services in the
United States shall have occurred, (iv) any moratorium on commercial banking
activities shall have been declared by Federal or New York State authorities or
(v) there shall have occurred any outbreak or escalation of hostilities, or any
change in financial markets or any calamity or crisis that, in the Underwriter’s
judgment, is material and adverse and which, singly or together with any other
event specified in this clause (v), makes it, in the Underwriter’s judgment,
impracticable or inadvisable to proceed with the offer, sale or delivery of the
Shares on the terms and in the manner contemplated in the Time of Sale
Prospectus and the Prospectus. The Underwriter shall not be obligated to close
the purchase and sale of any shares pursuant to this Agreement on any date on
which this Agreement is terminated pursuant to this Section 9.
     The Underwriter may terminate this Agreement for any failure or refusal on
the part of the Company or any Selling Shareholder to comply with the terms or
to fulfill any of the conditions of this Agreement. If this Agreement shall be
terminated by the Underwriter because of any failure or refusal on the part of
the Company or any Selling Shareholder to comply with the terms or to fulfill
any of the conditions of this Agreement, or if for any reason the Company shall
be unable to perform its obligations under this Agreement, the Company will
reimburse the Underwriter for all out-of-pocket expenses (including the fees and
disbursements of their counsel, but without duplication of any reimbursement
obligation pursuant to any other agreement) reasonably incurred by the
Underwriter in connection with this Agreement or the offering contemplated
hereunder.
     10. Selling Stockholder Default.
     (a) If any Selling Shareholder shall default in its or their obligation to
sell and deliver any Shares hereunder, then the Underwriter may, by notice to
the Company, terminate this Agreement without any liability on the part of any
non-defaulting party except that the provisions of Sections 1, 2, 7, 8, 11 and
16 hereof shall remain in full force and effect. No action taken pursuant to
this Section 10 shall relieve any Selling Shareholder so defaulting from
liability, if any, in respect of such default.
     (b) In the event that such default occurs and the Company and Underwriter
agree to proceed with the Offering, then the Underwriter may, or the Company
shall have the right, in each case by notice to the other, to postpone the
Closing Date be, for a period not exceeding five business days, in order to
effect whatever changes may thereby be made necessary in the Registration
Statement or the Prospectus or in any other documents and arrangements, and the
Company agrees to file promptly any amendment or supplement to the Registration
Statement or the Prospectus which, in the opinion of Underwriter’s Counsel, may
thereby be made necessary or advisable; and in no event shall the Company be
obligated to increase the number of Shares it is required to sell hereunder.

18



--------------------------------------------------------------------------------



 



     11. Effectiveness. This Agreement shall become effective upon the execution
and delivery hereof by the parties hereto.
     12. Successors and Assigns. This Agreement shall be binding upon and inure
solely to the benefit of the parties hereto and their respective successors and
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement. No purchaser of any of the Shares from the Underwriter shall
be deemed a successor or assign solely by reason of such purchase.
     13. Counterparts. This Agreement may be signed in two or more counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
     14. Applicable Law; Submission to Jurisdiction; Appointment of Agent for
Service. This Agreement shall be governed by and construed in accordance with
the laws of the State of New York. This Agreement, together with any
contemporaneous written agreements and any prior written agreements (to the
extent not superseded by this Agreement) that relate to the offering of the
Shares, represents the entire agreement between the Company and the Underwriter
with respect to the preparation of any preliminary prospectus, the Time of Sale
Prospectus, the Prospectus, the conduct of the offering, and the purchase and
sale of the Shares.
     15. Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.
     16. No Fiduciary Duty. The Company acknowledges and agrees that in
connection with this offering, sale of the Shares or any other services the
Underwriter may be deemed to be providing hereunder, notwithstanding any
preexisting relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the
Underwriter: (i) no fiduciary or agency relationship between the Company and any
other person, on the one hand, and the Underwriter, on the other, exists;
(ii) the Underwriter is not acting as advisor, expert or otherwise, to the
Company, and such relationship between the Company on the one hand, and the
Underwriter, on the other, is entirely and solely commercial, based on
arms-length negotiations; (iii) any duties and obligations that the Underwriter
may have to the Company shall be limited to those duties and obligations
specifically stated herein; and (iv) the Underwriter and its affiliates may have
interests that differ from those of the Company. The Company hereby waives any
claims that the Company may have against the Underwriter with respect to any
breach of fiduciary duty in connection with the sale of the Shares.
     17. Notices. All communications hereunder shall be in writing and effective
only upon receipt and shall be delivered, mailed or sent, if to the Underwriter
at 1585 Broadway, New York, New York 10036, Attention: Todd Singer, if to the
Selling Stockholders at the applicable address set forth on Schedule I hereto,
and if the Company to NRG Energy, Inc., 211 Carnegie Center, Princeton, New
Jersey 08540-6213, Attention: General Counsel.

19



--------------------------------------------------------------------------------



 



             
 
                NRG Energy, Inc.    
 
           
 
  By:   /s/ Robert C. Flexon     
 
       
 
      Name: Robert C. Flexon
 
      Title:   Executive Vice President and Chief Financial Officer

[Underwriting Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



Accepted as of the date hereof:
MORGAN STANLEY & CO. INCORPORATED

         
 
       
By:
  /s/ Todd J. Singer     
 
 
 
Name: Todd J. Singer    
 
  Title:   Executive Director

[Underwriting Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



             
 
                HELLMAN & FRIEDMAN CAPITAL PARTNERS IV, L.P.    
 
                By: H&F Investors IV, LLC, its General Partner    
 
           
 
  By:   /s/  Georgia Lee    
 
           
 
      Name: Georgia Lee    
 
      Title:   Managing Director    
 
                H&F INTERNATIONAL PARTNERS IV-A, L.P.    
 
                By: H&F Investors IV, LLC, its General Partner    
 
           
 
  By:   /s/  Georgia Lee    
 
           
 
      Name: Georgia Lee    
 
      Title:   Managing Director    
 
                H&F INTERNATIONAL PARTNERS IV-C, L.P.    
 
                By: H&F Investors IV, LLC, its General Partner    
 
           
 
  By:   /s/  Georgia Lee    
 
           
 
      Name: Georgia Lee    
 
      Title:   Managing Director    
 
                H&F EXECUTIVE FUND IV, L.P.    
 
                By: H&F Investors IV, LLC, its General Partner    
 
           
 
  By:   /s/  Georgia Lee    
 
           
 
      Name: Georgia Lee    
 
      Title:   Managing Director    
 
                H&F TGN AIV, L.P.    
 
                By: H&F Investors IV, LLC, its General Partner    
 
           
 
  By:   /s/  Georgia Lee    
 
           
 
      Name: Georgia Lee    
 
      Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



Schedule I
Selling Stockholders

      Name   Number of Shares to be Sold
Hellman & Friedman Capital Partners IV, L.P.
  3,207,976
H&F International Partners IV-A, L.P.
  262,116
H&F International Partners IV-C, L.P.
  1,179
H&F Executive Fund IV, L.P.
  84,588
H&F TGN AIV, L.P.
  661,012

Applicable Mailing Address

     
Hellman & Friedman
  One Marine Plaza, 12th floor
 
  San Francisco, CA 94111
 
  (415) 788-5111

 



--------------------------------------------------------------------------------



 



Schedule II
Free Writing Prospectus
Free Writing Prospectus dated November 9, 2006

 



--------------------------------------------------------------------------------



 



Schedule III
Other Information
The price per share in each trade executed pursuant to the Registration
Statement and Underwriting Agreement.

 